IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00158-CV

DON C. RUSSELL AND
WYNETTE M. RUSSELL,
                                                           Appellants
v.

ROBERT B. COWARD AND
COWARD LAND, L.P.,
                                                           Appellees


                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. CAC-09-38903


               ORDER OF REFERRAL TO MEDIATION

      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement

of pending litigation through voluntary settlement procedures.”           Id. § 154.002.

Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement
conference, conducted with the assistance of a mediator.           Mediation is private,

confidential, and privileged.

       We find that this appeal is appropriate for mediation. See id. § 154.021(a); 10TH

TEX. APP. (WACO) LOC. R. 9. Accordingly, we refer this appeal to mediation. The Court

assigns the Honorable Rick Morris (ph. 254-718-3388) as the mediator for this

proceeding.

       Mediation must occur within thirty days after the date of this Order.

       No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement

the information required by this Order.

       Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.

       Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay one-half of the agreed-upon fee directly to the mediator.



Russell v. Coward                                                                     Page 2
       Failure or refusal to attend the entire mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

       The appeal and all appellate deadlines, including the deadline for filing letter

briefs after argument, if any, are suspended as of the date of this Order. The suspension

of the appeal is automatically lifted when the mediator’s report to the Court is received.

If the matter is not resolved at mediation, any deadline that began to run and had not

expired by the date of this Order will begin anew as of the date the mediator’s report to

the Court is received. Any document filed by a party after the date of this Order and

before the filing of the mediator’s report will be deemed filed on the same day, but

after, the mediator’s report is received.



                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed April 25, 2014
Do not publish




Russell v. Coward                                                                   Page 3